 1         UNITED STATES DISTRICT COURT WESTERN DISTRICT OF WASHINGTON AT TACOMA

 2        UNITED STATES OF AMERICA,
                              Plaintiff,                                            Case No. CR 18-5579-BHS
 3
                              v.                                                    DETENTION ORDER

 4        OSCAR HUMBARTO CARRILLO SALCEDO,
                            Defendant.
 5

 6            THE COURT, having conducted a detention hearing pursuant to 18 U.S.C. Sect. 3142, finds that no condition or
     combination of conditions which defendant can meet will reasonably assure the appearance of the defendant as required
 7   and/or the safety of any other person and the community.

               This finding is based on 1) the nature and circumstances of the offense(s) charged, including whether the offense
 8   is a crime of violence or involves a narcotic drug; 2) the weight of the evidence against the person; 3) the history and
     characteristics of the person including those set forth in 18 U.S.C. Sect. 3142(g)(3)(A)(B); and 4) the nature and
 9   seriousness of the danger release would impose to any person or the community.

                                               Findings of Fact/ Statement of Reasons for Detention
10
     Presumptive Reasons/Unrebutted:
11   ( )     Conviction of a Federal offense involving a crime of violence. 18 U.S.C. Sect. 3142(f)(A)
     ( )     Potential maximum sentence of life imprisonment or death. 18 U.S.C. Sect. 3142(f)(B)
     ( X)    Potential maximum sentence of 10+ years as prescribed in the Controlled Substances Act (21 U.S.C. Sect. 801 et
12
             seq.), the Controlled Substances Import and Export Act (21 U.S.C. Sect. 951 et seq.) Or the Maritime Drug Law
             Enforcement Act (46 U.S.C. App. 1901 et seq.)
13   ( )     Convictions of two or more offenses described in subparagraphs (A) through (C) of 18 U.S.C. Sect. 3142(f)(1) of
             two or more State or local offenses that would have been offenses described in said subparagraphs if a
14           circumstance giving rise to Federal jurisdiction had existed, or a combination of such offenses.

     Safety Reasons:
15    ( X)    Danger of instant offense and sophistication of the defendant’s specific financial role in the illegal enterprise.

16   Flight Risk/Appearance Reasons:
      ( X)    Proposed residential placement address is a place where defendant conducted business in the money laundering
17            function for a drug conspiracy along with co-defendant Werber (and co-defendant Mr. Gregory Werber holds
              the lease)
      ( X)    Defendant’s lack of any ties to the community in the Western District of Washington; and defendant’s significant
18            connections in Mexico

19            The defendant has produced information but it was of little weight; the Court finds the defense did not meet the
              burden of production. He has slim ties to the community, is not employed, and does not have an employment
20            history. He has lived in a residence located in Tukwila for about two months; before that, he lived and went to
              school in Mexico. The defendant has not produced sufficient information to counter-balance the risk of flight or
              the risk of danger to others and danger to the community.
21
              The United States met its burden of persuasion to show that: Regarding the circumstances of the current offense
22            as charged in Count 3 of the Indictment, the defendant allegedly engaged in sophisticated financial activities in
              support of a drug trafficking organization. He allegedly accepted $200,000 in cash from an undercover officer
              who was posing as a drug trafficker and participated in cryptocurrency transfers; and when agents conducted a
23
              search of the defendant’s residence (the same residence that he proposed to live in during Court supervised
              release) they seized approximately $19,400 in cash, a money counter, packaging bands, FedEx packaging
24            materials, receipts, and multiple cell phones. This sophisticated financial arrangement and shipping activity, as
              well as the cryptocurrency transfers, show a risk to the safety of others and safety of the community because
              maintaining the steady flow of currency as payment for drugs is what fuels the business in drug trafficking.
                                                                    1
 1
         Risk of flight is significant, because the investigation showed that the defendant flew around the United States
         and to Mexico during the time period of his activities as a money launderer. He obtained two Visa’s by which he
 2
         has traveled often. And he has friends and family (including a girlfriend who is apparently pregnant with their
         child) in Mexico who would provide a reason for him to leave the United States, and a resource for him if he
 3       decided to leave the United States. The Court is convinced there is no condition, nor a combination of conditions,
         sufficient to assure that the defendant would appear for court as required, or that the defendant would not pose
 4       a serious risk of danger to others and to the community.


 5

 6

 7

 8

 9

10
                                                    Order of Detention

11
        The defendant shall be committed to the custody of the Attorney General for confinement in a corrections facility
12       separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody pending
         appeal.
        The defendant shall be afforded reasonable opportunity for private consultation with counsel.
13      The defendant shall on order of a court of the United States or on request of an attorney for the Government, be
         delivered to a United States Marshal for the purpose of an appearance in connection with a court proceeding.
14                                                                                   December 13, 2018



                                                                  A
15

16
                                                                  Theresa L. Fricke
                                                                  United States Magistrate Judge
17

18

19

20

21

22

23

24


                                                            2
